02-12-044-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00044-CV
 
 



Donald Gregory Stephenson


 


APPELLANT




 
V.
 




Deborah Kay Stephenson


 


APPELLEE



 
 
----------
FROM THE 360th
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
On
July 27, 2011, the trial court signed a default judgment granting the divorce
of Appellant Donald Gregory Stephenson and Appellee Deborah Kay Stephenson. 
Appellant timely filed a motion for new trial, extending the appellate deadline
so that the notice of appeal was due October 25, 2011.[2]  But Appellant did not file
his notice of appeal until January 27, 2012.  It was therefore filed untimely.
We
notified Appellant by letter on January 30, 2012 that we were concerned that we
lack jurisdiction over this appeal because the notice of appeal was not timely
filed.  We stated that unless he or any party filed with this court, on or
before February 9, 2012, a response showing grounds for continuing the appeal,
the appeal was subject to dismissal for want of jurisdiction.  We have received
no response.
Appellant’s
notice of appeal mistakenly provides that this appeal is restricted and that he
filed no timely postjudgment motion.  In fact, Appellant filed a timely motion
for new trial.  Accordingly, this appeal does not meet the requirements of a
restricted appeal.[3] 
The notice of appeal was therefore due within ninety days of the trial court’s
signing of the judgment, or October 25, 2011.[4] 
Because Appellant did not file his notice of appeal until January 27, 2012, it
was untimely.[5]
Accordingly,
we dismiss this case for want of jurisdiction.[6]
 
PER CURIAM
 
PANEL: 
DAUPHINOT,
GARDNER, and WALKER, JJ.
 
DELIVERED:  March 1, 2012




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P.
26.1(a).


[3]See Tex. R. App. P.
25.1(d)(7)(B).


[4]See Tex. R. App. P.
26.1(a).


[5]See id.


[6]See Tex. R. App. P.
42.3(a), 43.2(f).